Name: Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 concerning the production and development of Community statistics on science and technology (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: natural and applied sciences;  economic analysis;  technology and technical regulations;  cooperation policy;  research and intellectual property
 Date Published: 2003-09-16

 Avis juridique important|32003D1608Decision No 1608/2003/EC of the European Parliament and of the Council of 22 July 2003 concerning the production and development of Community statistics on science and technology (Text with EEA relevance) Official Journal L 230 , 16/09/2003 P. 0001 - 0003Decision No 1608/2003/EC of the European Parliament and of the Councilof 22 July 2003concerning the production and development of Community statistics on science and technology(Text with EEA relevance)THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 285 thereof,Having regard to the proposal from the Commission(1),Acting in accordance with the procedure laid down in Article 251 of the Treaty(2),Whereas:(1) There is a need for comparable statistics on research and development, technological innovation and science and technology in general in order to support Community policies.(2) Council Decision 94/78/EC, Euratom of 24 January 1994 establishing a multiannual programme for the development of Community statistics on research, development and innovation(3), highlighted the objectives of setting out a Community reference framework for statistics and of establishing a harmonised Community statistical information system in this field.(3) The final report for the programme period 1994 to 1997 emphasises that the work should be continued, that data should be made available more rapidly, that the regional coverage should be extended and that the comparability of the data must be increased.(4) In accordance with Council Decision 1999/126/EC of 22 December 1998 on the Community statistical programme 1998 to 2002(4), the statistical information system is to support the management of science and technology policies in the Community and the assessment of R& D and innovation capability of regions for administration of structural funds.(5) In accordance with Council Regulation (EC) No 322/97 of 17 February 1997 on Community statistics(5), those statistics are to be governed by the principles of impartiality, reliability, relevance, cost-effectiveness, statistical confidentiality and transparency.(6) In order to ensure usefulness and comparability of the data and avoid overlap of work, the Community should take into account work carried out in cooperation with or by the OECD and other international organisations concerning science and technology statistics, especially as regards the details of data to be provided by the Member States.(7) Community policy on science, technology and innovation attaches particular importance to strengthening the scientific and technological basis of European businesses so as to enable them to be more innovative and competitive on the international and regional level, realising the benefits of the information society and promoting the transfer of technology, improving activities in the domain of intellectual property rights and the development of mobility of human resources, and promoting equality between men and women in science.(8) The principles of cost-effectiveness and relevance should apply to data collection procedures for industry and administrations, taking into account the necessary quality of the data and the burden on the respondents.(9) It is essential that developments in official statistics on science and technology are coordinated to cater also for the essential needs of national, regional and local administrations, international organisations, economic operators, professional associations and the general public.(10) Council Decision 1999/173/EC of 25 January 1999 adopting a specific programme for research, technological development and demonstration on improving the human research potential and the socio-economic knowledge base (1998 to 2002)(6) and Decision 1513/2002/EC of the European Parliament and of the Council of 27 June 2002 concerning the sixth framework programme of the European Community for research, technological development and demonstration activities, contributing to the creation of the European research area and to innovation (2002 to 2006)(7) should be taken into account to avoid overlap of work.(11) Council Resolution of 26 June 2001 on science and society and on women in science(8), welcoming the work of the Helsinki Group and inviting Member States and the Commission to pursue efforts to promote women in science at national level should be taken into account, in particular as regards the collection of gender-disaggregated statistics in human resources in science and technology and the development of indicators in order to monitor progress towards equality between men and women in European research.(12) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(9).(13) The Statistical Programme Committee established by Decision 89/382/EEC, Euratom(10) has been consulted in accordance with Article 3 of the aforesaid Decision.(14) The Scientific and Technological Research Committee (Crest) has given its opinion,HAVE ADOPTED THIS DECISION:Article 1The objective of this Decision is to establish a Community statistical information system on science, technology and innovation to support and monitor Community policies.Article 2The objective described in Article 1 shall be implemented by individual statistical actions as follows:- Delivery of statistics by the Member States on a regular basis and within specified deadlines, in particular statistics on R& D activity in all sectors of performance and on the funding of R& D activity, including government budget appropriations for R& D, taking into account the regional dimension by producing whenever possible science and technology statistics based on NUTS classification,- Development of new statistical variables to be produced on a permanent basis that can provide more comprehensive information about science and technology, in particular for the measurement of the output of science and technology activities, the dissemination of knowledge and more generally the performance of innovation. This information is needed for the formulation and assessment of science and technology policies in the increasingly knowledge-based economies. The Community shall give priority, in particular, to the following domains:- innovation (technological and non-technological),- human resources devoted to science and technology,- patents (patents statistics to be derived from the databases of the national and European patent offices),- high-technology statistics (identification and classification of products and services, measurement of economic performance and contribution to economic growth),- gender-disaggregated statistics on science and technology,- improvement and updating of existing standards and manuals on concepts and methods, with particular regard to concepts in the service sector and coordinated methods for measurement of R& D activity. In addition, the Community will intensify cooperation with the OECD and other international organisations with a view to ensuring comparability of data and avoiding duplication of efforts,- improvement of data quality, specifically comparability, accuracy and timeliness,- improvement of the dissemination, accessibility and documentation of statistical information.Available capacities within the Member States for data collection and processing and development of methods and variables will be taken into account.Article 3The measures necessary for the implementation of this Decision shall be adopted in accordance with the regulatory procedure referred to in Article 4(2).Article 41. The Commission shall be assisted by the Statistical Programme Committee established by Article 1 of Decision 89/382/EEC/Euratom.2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply, having regard to Article 8 thereof.The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months.3. The Committee shall adopt its rules of procedure.Article 5The Commission shall, within four years of the publication of this Decision, and thereafter every three years, present a report to the European Parliament and the Council to evaluate the implementation of the measures provided for in Article 2.This report shall consider, inter alia, the costs of the actions and the burden on the respondents in relation to the benefits of the data availability and user satisfaction.Following this report, the Commission may propose any measures to improve the operation of this Decision.Article 6This Decision shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.Article 7This Decision is addressed to the Member States.Done at Brussels, 22 July 2003.For the European ParliamentThe PresidentP. CoxFor the CouncilThe PresidentG. Alemanno(1) OJ C 332 E, 27.2.2001, p. 238.(2) Opinion of the European Parliament of 2 July 2002 (not yet published in the Official Journal), Council Common Position of 17 March 2003 (OJ C 125 E, 27.5.2003, p. 58) and Decision of the European Parliament of 19 June 2003 (not yet published in the Official Journal).(3) OJ L 38, 9.2.1994, p. 30.(4) OJ L 42, 16.6.1999, p. 1.(5) OJ L 52, 22.2.1997, p. 1.(6) OJ L 64, 12.3.1999, p. 105.(7) OJ L 232, 29.8.2002, p. 1.(8) OJ C 199, 14.7.2001, p. 1.(9) OJ L 184, 17.7.1999, p. 23.(10) OJ L 181, 28.6.1989, p. 47.